El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El Registrador da la Propiedad de San Juan, Sección Ia., se negó a inscribir la escritura de 21 de diciembre de 1915 otorgada ante el notario Rincón Plumey por la cual Arturo Brac Brignoni compró a Guadalupe Gales cierta finca, fun-dándose en que no resultaba de los libros de su oficina el estado que tenía la vendedora en la fecha en que adquirió la finca,-siendo viuda ahora, negativa que no fue recurrida por las partes, y habiéndosele presentado posteriormente el documento con una declaración jurada (affidavit) en la que la vendedora hace constar que era viuda cuando compró la finca y que el dinero invertido en ella era de su exclusiva pro-*750piedad, dicho registrador se negó a convertir la anotación preventiva qne había hecho del documento en inscripción por no ser bastante la expresada declaración jurada (affidavit) para la comprobación de la circunstancia que se pretende acreditar con ellas. Contra esta nota estableció el compra-dor el presente recurso gubernativo con súplica de que la revoquemos y ordenemos la inscripción del documento de compra.
Habiendo consentido Brac Brignoni la primera nota en qne se negó la inscripción ele su título por el defecto qne consignó el registrador la única cuestión qne tenemos ahora ante nosotros es si tal defecto ha sido subsanado con la decla-ración jurada {affidavit) qne para tal fin presentó al regis-trador. Hernández v. El Registrador de la Propiedad de Aguadilla, 14 D. P. R. 795, y Barreras v. El Registrador de la Propiedad de Humacao, 15 D. P. R. 558.
La declaración jurada {affidavit) que presentó el recu-rrente para demostrar al registrador que la vendedora era viuda cuando adquirió la finca que le vendió, y subsanar el defecto que impedía la inscripción no es el documento apropiado para tal fin porque como dijimos en el caso de Delgado v. El Registrador de Caguas, 22 D. P. R. 128, y en el de Sucesores de Andreu & Co., S. en C., v. El Registrador que cita, la declaración jurada {affidavit) es permitida gene-ralmente para fines de la corte aunque puede usarse para otros objetos cuando la ley expresamente lo permite, sin que haya precepto alguno que autorice su uso para acreditar el carácter privativo de una propiedad.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.